
	
		I
		111th CONGRESS
		1st Session
		H. R. 4255
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2009
			Mr. Mitchell (for
			 himself and Mr. Paul) introduced the
			 following bill; which was referred to the Committee on House Administration, and in
			 addition to the Committee on Oversight and
			 Government Reform, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To prevent Members of Congress from receiving any
		  automatic pay adjustment in 2011.
	
	
		1.Short titleThis Act may be cited as the
			 Stop the Automatic Pay Raise for
			 Members of Congress in Fiscal Year 2011 Act.
		2.No
			 automatic pay adjustment for Members of Congress in 2011For purposes of the provision of law amended
			 by section 704(a)(2)(B) of the Ethics Reform Act of 1989 (5 U.S.C. 5318 note),
			 no adjustment under section 5303 of title 5, United States Code, shall be
			 considered to have taken effect in fiscal year 2011 in the rates of pay under
			 the General Schedule.
		
